                                         Case 4:20-cv-05640-YGR Document 235 Filed 01/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EPIC GAMES, INC.,                                   Case No. 20-cv-05640-YGR (TSH)
                                   8                    Plaintiff and Counter-
                                                                                             DISCOVERY ORDER
                                   9     defendant,
                                                                                             Re: Dkt. No. 233
                                  10             v.

                                  11     APPLE INC.,
                                  12                    Defendant and
Northern District of California
 United States District Court




                                  13     Counterclaimant.

                                  14

                                  15          The Court appreciates the parties’ joint discovery letter brief regarding Apple’s request for
                                  16   additional Epic document custodians. ECF No. 233. The parties have briefed the dispute well,
                                  17   and the Court can resolve it without a hearing.
                                  18          Apple has justified its request for the three additional custodians. Joseph Babcock’s
                                  19   longtime role as Epic’s CFO, Arjan Brussee’s role with respect to Epic’s games on non-iOS
                                  20   platforms, and Joseph Kreiner’s various roles are sufficiently weighty and relevant to warrant
                                  21   adding them as custodians. And Epic has not demonstrated that Apple unduly delayed in making
                                  22   this request. Apple’s request is therefore granted.
                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: January 7, 2021
                                  26
                                                                                                    THOMAS S. HIXSON
                                  27                                                                United States Magistrate Judge
                                  28
